Citation Nr: 1517689	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in relevant part, granted service connection for bilateral hearing loss, and assigned a noncompensable disability rating, effective September 11, 2009.

The Veteran testified at a hearing before the undersigned in February 2014.  A transcript is of record.  The issue of entitlement to a TDIU was raised during the February 2014 hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue is added for appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During his Board hearing, the Veteran testified that his service-connected hearing loss had increased in severity since his prior examination in April 2010.  A new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995)

The Veteran's hearing was apparently evaluated during an October 2009 VA audiological consultation.  The copy of the report associated with the claims file does not show the audiometric testing results.  38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To fairly adjudicate the TDIU claim, a medical opinion is needed addressing the effects of the Veteran's service-connected disabilities on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's audiometric testing results from the October 2009 VA audiological consultation.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (i.e., bilateral hearing loss, tinnitus, posttraumatic stress disorder, and malaria), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

If the examiner recommends further examination for the other service-connected disabilities, such should be conducted.

The examiner must provide clear reasons for all opinions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

